DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 29 April 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 29 April 2021, to Applicant’s response filed 10 June 2021, to Applicant’s response filed 16 June 2021, to Applicant’s supplemental response filed 21 June 2021, and to Applicant’s supplemental response filed 24 June 2021.  
Claims 2–4 and 7–24 are currently pending.
Claims 2–4, 7–9, and 15–19 have been examined.
Claims 10–14 and 20–24 have been withdrawn, as noted below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Applicant’s election with traverse of Invention I in the response filed 10 June 2021 is acknowledged. The traversal is on the ground(s) that “Amendments to claim 15 incorporates the methods in the amended claim 2 and no other methods. As a result, the inventors believe these amendments will not create an unreasonable search and / or examination burden and inventions I 
Claims 10–14 and 20–24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the response filed 10 June 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/605,319, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. See rejection below.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 2–4, 7–9, and 15–19 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 2 is amended to recite (in-part)
in the electric vehicle, determining a payment credential associated with the unique vehicle client identifier and having a preauthorized payment method with the remote billing transaction service; and
in the electric vehicle, and in response to detecting establishment of the connection between the electric vehicle and the charging station:
building an authentication message for authenticating charging station compliance with the remote billing transaction service, the authentication message including the payment credential;
communicating the authentication message from the electric vehicle to the charging station;
receiving a response to the authentication message from the charging station; and 
authenticating that the charging station is compliant with the remote billing transaction service based upon the received response.
The Examiner has carefully reviewed Applicant’s original disclosure and cannot locate sufficient written description of the above noted limitations.
Particularly, the Examiner cannot locate sufficient support for “in the electric vehicle, determining a payment credential associated with the unique vehicle client identifier and having in the electric vehicle, determining a payment credential associated with the unique vehicle client identifier and having a preauthorized payment method with the remote billing transaction service” (emphasis added). Therefore, this new step is new matter.
Furthermore, the Examiner cannot locate sufficient support for “building an authentication message for authenticating charging station compliance with the remote billing transaction service, the authentication message including the payment credential.” Applicant’s specification discloses “EV client checks for the charging station ID to determine if it is compliant with the invention 11” (Spec. [24]). This disclosure does not adequately describe “building an authentication message for authenticating charging station compliance with the remote billing transaction service,” let alone that “the authentication message includ[es] the payment credential,” as now claimed. Applicant’s specification also discloses “If the charging station is complaint [sic] a connection is achieved and both units exchange public key information 13 and initiate a validation procedure 14” (Spec. [24]). However, this disclosure refers to an “exchange” of “public key information” that occurs after compliance is determined, and therefore cannot support the claimed “building an authentication message for authenticating charging station compliance with the remote billing transaction service” (emphasis added). Such 
Furthermore, the Examiner cannot locate sufficient support for “communicating the authentication message [including the payment credential] from the electric vehicle to the charging station; receiving a response to the authentication message from the charging station; and authenticating that the charging station is compliant with the remote billing transaction service based upon the received response.” Applicant’s specification discloses “EV client checks for the charging station ID to determine if it is compliant with the invention 11” and “If the charging station is complaint [sic] a connection is achieved and both units exchange public key information 13 and initiate a validation procedure 14” (Spec. [24]). However, this disclosure does not support, e.g., “communicating the authentication message [including the payment credential] from the electric vehicle to the charging station,” as now claimed. There is also no disclosure of “authenticating that the charging station is compliant with the remote billing transaction service based upon the received response,” since Applicant’s specification merely states “EV client checks for the charging station ID to determine if it is compliant with the invention 11” (Spec. [24]). Furthermore, while Applicant’s specification mentions a “key validation process” (Spec. [24]), this process is not disclosed as including “communicating the authentication message [including the payment credential] from the electric vehicle to the charging station; receiving a response to the authentication message from the charging station; and authenticating that the charging station is compliant with the remote billing transaction service based upon the received response,” as now claimed.
Dependent claims 3–4 and 7–9 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.

Allowable Subject Matter
Claims 2–4, 7–9, and 15–19 are allowable over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter. Claim 2 has been amended to include “in the electric vehicle, determining a payment credential associated with the unique client identifier,” and using the payment credential to “build[ ] an authentication message for authenticating charging station compliance with the remote billing transaction service,” where the authentication message (including the payment credential) is “communicat[ed]” to the charging station and “in the electric vehicle … authenticating that the charging station is compliant with the remote billing transaction service based upon the received response.” The closest prior art of record is to Richardson et al. (WO 2020/053901 A1; “Richardson”). Richardson teaches “data comprising vehicle ID and user payment credentials are transmitted through the integrated glazing … [and] received by the reader device and the control system … [and] authenticated by the control system” ([0017]). Although Richardson shows authenticating a vehicle ID and payment credentials, such authentication does not “authenticat[e] that the charging station is compliant with the remote billing transaction service based upon the received response,” as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685